Title: To James Madison from Peter Kuhn Jr. (Abstract), 8 June 1805
From: Kuhn, Peter, Jr.
To: Madison, James


8 June 1805, Genoa. “I have the honor of confirming my last respects as per Copy annexed, since which the French Emperor has formally acknowledged the union of this State to France. Lucca by a new arrangement will not be united to this Department, but added to the principality of Piombino. Prince Beauharnais has been created Vice Roy of Italy and Duke of Parma; other innovations are expected, which you may rely Sir I shall make my duty to give you by earliest opportunity the most accurate information of. As this days Gazette contains several interesting documents and paragraphs, I think it may not be unworthy of your notice, and therefore enclose it for your perusal. This day appeared off this port 60. Sail which is supposed to be the expedition sailed from England which called in at Lisbon, and was there refused admittance; they proceeded to the eastward, and are now out of sight; it is conjectured their destination is Sicily.”
